DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 failing to further limit the subject matter of the claim 1 because claim 1 does not cite “a first surface, a first inclined surface, a second surface and a second inclined surface”.  Claim 11 should be depended on claim 5 instead of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Xie CN 102662281A (see document of 17501423_2022-06-18_CN_102662281_A_M.pdf).
Regarding claim 1, Xie discloses a display device, in at least figs.1 and 2, comprising: 
a plurality of first prisms (101); 
a plurality of second prisms (102); and 
a display panel (including at least 001,002,007,006 and 003) provided between the first prisms and the second prisms, 
the display panel comprising: 
a first substrate (001 with 006) comprising a first transparent substrate (001) and a pixel electrode (006), a second substrate (002 with 007) comprising a second transparent substrate (002) and a common electrode (007) opposing the pixel electrode, and 
a liquid crystal layer (003) provided between the first substrate and the second substrate and containing a polymer and liquid crystal molecules (para.3).
Regarding claim 2, Xie discloses each of the first prisms comprises a first apex opposing the first transparent substrate, and each of the second prisms comprises a second apex opposing the second transparent substrate (see figs.1 and 2).
Regarding claim 3, Xie discloses the first apex has a first apical angle, and the second apex has a second apical angle equivalent to the first apical angle (see figs.1 and 2).
Regarding claim 6, Xie discloses the first prisms extend in a first direction and are arranged in a second direction intersecting the first direction (see figs.1 and 2, which is well-known arrangement), and the second prisms extend in the first direction and are arranged in the second direction (see figs.1 and 2, which is well-known arrangement).
Regarding claim 8, Xie discloses a first cover member (004) which covers the first prisms, and a second cover member (005) which covers the second prisms (see figs.1 and 2).
Regarding claim 12, Xie discloses a space between each adjacent pair of first prisms and a space between each adjacent pair of second prisms are air layers (see figs.1 and 2).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie CN 102662281A as applied to claim 3 above, and further in view of Yan US 2015/0370099.
Regarding claim 4, Xie does not explicitly disclose the first apical angle and the second apical angle are greater than 15° but less than 21°. 
Yan discloses a display device, in at least fig.1, the first apical angle and the second apical angle are greater than 15° but less than 21° (para.29 and 30 disclose the first the first apical angle and the second apical angle is 180°-2x80° to 180°-2X30° which is 20°-120°) for the purpose of deflecting incident light to be perpendicular to the display panel (para.30 and 9).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first apical angle and the second apical angle are greater than 15° but less than 21° as taught by Yan in the display device of Xie for the purpose of deflecting incident light to be perpendicular to the display panel.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie CN 102662281A as applied to claim 3 above, and further in view of Yan US 2015/0370099.
Regarding claim 5, Xie does not explicitly disclose each of the first prisms comprises a first surface substantially perpendicular to the first transparent substrate and a first inclined surface inclined with respect to the first transparent substrate, and the first surface and the first inclined surface form the first apex, each of the second prisms comprises a second surface substantially perpendicular to the second transparent substrate and a second inclined surface inclined with respect to the second transparent substrate, and the second surface and the second inclined surface form the second apex, and the first inclined surface is substantially parallel to the second inclined surface.
Yan discloses a display device, in at least fig.1, each of the first prisms comprises a first surface (8a2, para.29 discloses it can be 30 to 80 degrees with the bottom surface 8a1, so that it’s substantially perpendicular to the bottom surface 8a1 or the first transparent substrate, such as 80 degrees) substantially perpendicular to the first transparent substrate and a first inclined surface (the other surface 8a2) inclined with respect to the first transparent substrate, and the first surface and the first inclined surface form the first apex (see fig.1), each of the second prisms comprises a second surface (9a2, para.30 discloses it can be 30 to 80 degrees with the bottom surface 9a1, so that it’s substantially perpendicular to the bottom surface 8a1 or the second transparent substrate, such as 80 degrees) substantially perpendicular to the second transparent substrate and a second inclined surface (the other surface 9a2) inclined with respect to the second transparent substrate, and the second surface and the second inclined surface form the second apex (see fig.1), and the first inclined surface is substantially parallel to the second inclined surface (see fig.1) for the purpose of deflecting incident light to be perpendicular to the display panel (para.30 and 9).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first prisms comprises a first surface substantially perpendicular to the first transparent substrate and a first inclined surface inclined with respect to the first transparent substrate, and the first surface and the first inclined surface form the first apex, each of the second prisms comprises a second surface substantially perpendicular to the second transparent substrate and a second inclined surface inclined with respect to the second transparent substrate, and the second surface and the second inclined surface form the second apex, and the first inclined surface is substantially parallel to the second inclined surface as taught by Yan in the display device of Xie for the purpose of deflecting incident light to be perpendicular to the display panel.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie CN 102662281A as applied to claim 1 above, and further in view of Lee US 2006/0072203.
Regarding claim 7, Xie does not explicitly disclose the first prisms are arranged in a first direction and a second direction intersecting the first direction, and the second prisms are arranged in the first direction and the second direction.
Lee discloses a display device, in at least figs.8-10 and 1-2, the prisms are arranged in a first direction and a second direction intersecting the first direction (see figs.8-10) instead of the prisms extend in the first direction and are arranged in the second direction for the purpose of enhancing luminance (para.1) and providing both redirection and collimation in a single component (para.22 and 25).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first prisms are arranged in a first direction and a second direction intersecting the first direction, and the second prisms are arranged in the first direction and the second direction as taught by Lee in the display device of Xie for the purpose of enhancing luminance and providing both redirection and collimation in a single component.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie CN 102662281A as applied to claim 1 above, and further in view of Yan US 2015/0370099.
Regarding claim 9, Xie does not explicitly disclose a first transparent adhesive layer which adheres the first transparent substrate and the first prisms, and a second transparent adhesive layer which adheres the second transparent substrate and the second prisms.
Yan discloses a display device, in at least fig.1, a first transparent adhesive layer which adheres the first transparent substrate and the first prisms (para.26), and a second transparent adhesive layer which adheres the second transparent substrate and the second prisms (para.26) for the purpose of adhering and fixing the prisms with the substrates (para.26).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first transparent adhesive layer which adheres the first transparent substrate and the first prisms, and a second transparent adhesive layer which adheres the second transparent substrate and the second prisms as taught by Yan in the display device of Xie for the purpose of adhering and fixing the prisms with the substrates.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie CN 102662281A as applied to claim 1 above, and further in view of Katsuya JP 2007094253A (provided in the IDS filed on 10/14/2021 with Machine translation).
Regarding claim 10, Xie does not explicitly disclose a light-emitting element, wherein the second transparent substrate comprises a side surface opposing the light-emitting element.
Katsuya discloses a display device, in at least figs.2 and 9, a light-emitting element (132 or 132B), wherein the second transparent substrate (120) comprises a side surface (120a) opposing the light-emitting element (see figs.2 and 9) for the purpose of providing light for the display device.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a light-emitting element, wherein the second transparent substrate comprises a side surface opposing the light-emitting element as taught by Katsuya in the display device of Xie for the purpose of providing light for the display device.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie CN 102662281A in view of Yan US 2015/0370099 as applied to claim 5 above, and further in view of Katsuya JP 2007094253A (provided in the IDS filed on 10/14/2021 with Machine translation).
Regarding claim 11, Xie in view of Yan does not explicitly disclose a light-emitting element, wherein in the first prism, the first inclined surface is closer to the light-emitting element than from the first surface, and in the second prism, the second surface is closer to the light-emitting element than from the second inclined surface.
Katsuya discloses a display device, in at least figs.2 and 9, a light-emitting element (132 or 132B), wherein the second transparent substrate (120) comprises a side surface (120a) opposing the light-emitting element (see figs.2 and 9) for the purpose of providing light for the display device.
Yan discloses each first prism and second prism is an isosceles triangular prism, so that either side surfaces can be an inclined surface or the surface substantially perpendicular to the transparent substrate (para.29 and 30) for the purpose of deflecting incident light to be perpendicular to the display panel (para.30 and 9).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a light-emitting element, wherein the second transparent substrate comprises a side surface opposing the light-emitting element, and each first prism and second prism is an isosceles triangular prism, so that either side surfaces can be an inclined surface or the surface substantially perpendicular to the transparent substrate as taught by Katsuya and Yan respectively in the display device of Xie in order to have a light-emitting element, wherein in the first prism, the first inclined surface is closer to the light-emitting element than from the first surface, and in the second prism, the second surface is closer to the light-emitting element than from the second inclined surface for the purpose of providing light for the display device and deflecting incident light to be perpendicular to the display panel.

Claim(s) 1-6, 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan US 2015/0370099 in view of Xie CN 102662281A (see document of 17501423_2022-06-18_CN_102662281_A_M.pdf).
Regarding claim 1, Yan discloses a display device, in at least figs.1 and 2, comprising: 
a plurality of first prisms (8a); 
a plurality of second prisms (9a); and 
a display panel (includes at least 2,7,3,6 and 1) provided between the first prisms and the second prisms (see figs.1 and 2), the display panel comprising: 
a first substrate (1 and 6) comprising a first transparent substrate (1) and a pixel electrode (6), a second substrate (2 and 7) comprising a second transparent substrate (2) and a common electrode (7) opposing the pixel electrode, and a liquid crystal layer (3) provided between the first substrate and the second substrate and containing liquid crystal molecules (3a).
Yan does not explicitly disclose the liquid crystal layer containing a polymer and liquid crystal molecules.
Xie discloses a display device, in at least figs.1 and 2, the liquid crystal layer (003) containing a polymer and liquid crystal molecules (para.3) for the purpose of having greatly widened the temperature range of the liquid crystal layer (para.3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the liquid crystal layer containing a polymer and liquid crystal molecules as taught by Xie in the display device of Yan for the purpose of having greatly widened the temperature range of the liquid crystal layer.
Regarding claim 2, Yan discloses each of the first prisms comprises a first apex opposing the first transparent substrate (see figs.1 and 2), and each of the second prisms comprises a second apex opposing the second transparent substrate (see figs.1 and 2).
Regarding claim 3, Yan discloses the first apex has a first apical angle (see figs.1 and 2), and the second apex has a second apical angle equivalent to the first apical angle (see figs.1 and 2).
Regarding claim 4, Yan discloses the first apical angle and the second apical angle are greater than 15° but less than 21° (para.29 and 30 disclose the first the first apical angle and the second apical angle is 180°-2x80° to 180°-2X30° which is 20°-120°).
Regarding claim 5, Yan discloses each of the first prisms comprises a first surface (8a2, para.29 discloses it can be 30 to 80 degrees with the bottom surface 8a1, so that it’s substantially perpendicular to the bottom surface 8a1 or the first transparent substrate, such as 80 degrees) substantially perpendicular to the first transparent substrate and a first inclined surface (the other surface 8a2) inclined with respect to the first transparent substrate, and the first surface and the first inclined surface form the first apex (see fig.1), each of the second prisms comprises a second surface (9a2, para.30 discloses it can be 30 to 80 degrees with the bottom surface 9a1, so that it’s substantially perpendicular to the bottom surface 8a1 or the second transparent substrate, such as 80 degrees) substantially perpendicular to the second transparent substrate and a second inclined surface (the other surface 9a2) inclined with respect to the second transparent substrate, and the second surface and the second inclined surface form the second apex (see fig.1), and the first inclined surface is substantially parallel to the second inclined surface (see fig.1).
Regarding claim 6, Yan discloses the first prisms extend in a first direction and are arranged in a second direction intersecting the first direction (see figs.1 and 2 which is well-known arrangement), and the second prisms extend in the first direction and are arranged in the second direction (see figs.1 and 2, which is well-known arrangement).
Regarding claim 8, Yan discloses a first cover member (4) which covers the first prisms, and a second cover member (5) which covers the second prisms.
Regarding claim 9, Yan discloses a first transparent adhesive layer which adheres the first transparent substrate and the first prisms (para.26), and a second transparent adhesive layer which adheres the second transparent substrate and the second prisms (para.26).
Regarding claim 12, Yan discloses a space between each adjacent pair of first prisms and a space between each adjacent pair of second prisms are air layers (see figs.1 and 2).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan US 2015/0370099 as applied to claim 1 above, and further in view of Lee US 2006/0072203.
Regarding claim 7, Yan does not explicitly disclose the first prisms are arranged in a first direction and a second direction intersecting the first direction, and the second prisms are arranged in the first direction and the second direction.
Lee discloses a display device, in at least figs.8-10 and 1-2, the prisms are arranged in a first direction and a second direction intersecting the first direction (see figs.8-10) instead of the prisms extend in the first direction and are arranged in the second direction for the purpose of enhancing luminance (para.1) and providing both redirection and collimation in a single component (para.22 and 25).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first prisms are arranged in a first direction and a second direction intersecting the first direction, and the second prisms are arranged in the first direction and the second direction as taught by Lee in the display device of Yan for the purpose of enhancing luminance and providing both redirection and collimation in a single component.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan US 2015/0370099 as applied to claim 1 above, and further in view of Katsuya JP 2007094253A (provided in the IDS filed on 10/14/2021 with Machine translation).
Regarding claim 10, Yan does not explicitly disclose a light-emitting element, wherein the second transparent substrate comprises a side surface opposing the light-emitting element.
Katsuya discloses a display device, in at least figs.2 and 9, a light-emitting element (132 or 132B), wherein the second transparent substrate (120) comprises a side surface (120a) opposing the light-emitting element (see figs.2 and 9) for the purpose of providing light for the display device.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a light-emitting element, wherein the second transparent substrate comprises a side surface opposing the light-emitting element as taught by Katsuya in the display device of Yan for the purpose of providing light for the display device.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan US 2015/0370099 as applied to claim 5 above, and further in view of Katsuya JP 2007094253A (provided in the IDS filed on 10/14/2021 with Machine translation).
Regarding claim 11, Yan discloses each first prism and second prism is an isosceles triangular prism, so that either side surfaces can be an inclined surface or the surface substantially perpendicular to the transparent substrate (para.29 and 30)
Yan does not explicitly disclose a light-emitting element, wherein in the first prism, the first inclined surface is closer to the light-emitting element than from the first surface, and in the second prism, the second surface is closer to the light-emitting element than from the second inclined surface.
Katsuya discloses a display device, in at least figs.2 and 9, a light-emitting element (132 or 132B), wherein the second transparent substrate (120) comprises a side surface (120a) opposing the light-emitting element (see figs.2 and 9) for the purpose of providing light for the display device.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a light-emitting element, wherein the second transparent substrate comprises a side surface opposing the light-emitting element as taught by Katsuya in the display device of Yan in order to have a light-emitting element, wherein in the first prism, the first inclined surface is closer to the light-emitting element than from the first surface, and in the second prism, the second surface is closer to the light-emitting element than from the second inclined surface because Yan teaches either side surfaces can be an inclined surface or the surface substantially perpendicular to the transparent substrate (para.29 and 30) for the purpose of providing light for the display device and deflecting incident light to be perpendicular to the display panel.

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beeson US Patent 5396350 discloses prims with different arrangement as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871